Citation Nr: 0801598	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-37 405	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and C.A.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 27, 
1990, to July 2, 1991.  She also had 2 years, 2 months, and 
22 days of active service prior to September 27, 1990, and 
service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In December 2007, the veteran testified at a hearing before 
the Board, a transcript of which is of record.  During the 
hearing, the veteran's representative contended that an 
appeal of an evaluation of service-connected fibromyalgia 
should be an issue before the Board.  In the December 2005 
decision, in addition to denying a claim of service 
connection for glaucoma, the RO granted service connection 
for fibromyalgia.  The veteran was awarded a disability 
rating of 40 percent.  Thereafter, in her May 2006 notice of 
disagreement, the veteran appealed only the glaucoma denial.  
There was no expression of dissatisfaction or disagreement as 
to any other issue adjudicated in the December 2005 decision.  
This is so for any subsequent statement within a year of 
notice of the decision.  Accordingly, the claim of service 
connection for glaucoma is the only issue currently on 
appeal.

The veteran's representative submitted a motion to advance 
the case on the Board's docket based on financial hardship.  
See 38 C.F.R. § 20.900(c) (2007).  The Board denied the 
motion in January 2008.


REMAND

The Board finds that further development is necessary in 
order to properly adjudicate the claim of service connection 
for glaucoma.  The medical evidence reflects that the veteran 
has a current diagnosis of glaucoma.  The veteran asserts 
that the glaucoma is a result of her active military service 
during the Persian Gulf War.  Specifically, she alleges that 
her eyes were exposed to sand, dust, and oil fumes in Kuwait.  
The veteran states that the exposure primarily occurred 
during the performance of her duties as a transportation 
platoon leader, including driving through sandstorms.  
Alternatively, the veteran believes that her glaucoma was 
caused by her service-connected fibromyalgia.  Thus, she 
contends that service connected is warranted on either a 
direct or secondary basis.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  The 
amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

A review of the claims file reveals that the veteran has not 
been afforded a VA examination in connection with this claim.  
VA must provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Other than documentation of refractive error, the veteran's 
service medical records are negative for any complaints or 
symptoms regarding the eyes, including glaucoma.  Although 
the veteran is not competent to provide an in-service 
diagnosis of glaucoma or link her current glaucoma to 
military service, she is competent to report factual matters 
of which she had first hand knowledge, such as exposure to 
sand, dust, and oil fumes.  See Washington v. Nicholson, 
19 Vet. App. 362 (2005).

The veteran was first diagnosed with glaucoma in 
approximately January 2005.  VA and private treatment records 
do not address the etiology of the glaucoma.  Therefore, the 
veteran should be afforded a VA eye examination to obtain an 
opinion as to whether the veteran's glaucoma is related to 
her military service.

The opinion must also address any relationship between the 
glaucoma and service-connected fibromyalgia.  At the hearing, 
the veteran submitted research articles regarding 
fibromyalgia.  The research includes information that 
fibromyalgia may cause ocular problems.  Thus, the examiner 
should comment on whether the veteran's glaucoma was caused 
or made worse by service-connected fibromyalgia.

The veteran's representative requests that an independent 
medical opinion be obtained to address the issue.  However, 
the evidence does not suggest that the medical issues 
presented are so complex or controversial to warrant such an 
opinion.  There is no indication that an appropriate VA 
medical professional would not be able to issue an opinion as 
requested by this remand.  See 38 C.F.R. § 3.328 (2007).

It appears that the veteran continues to receive regular 
treatment for her glaucoma at the VA Medical Center in 
Washington, DC, including left eye surgery.  Updated 
treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's VA treatment 
records prepared since March 2006 and 
associate the records with the claims 
folder.

2.  Schedule the veteran for a VA eye 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should confirm the 
current diagnosis of glaucoma.  Based on 
a thorough review of the evidence of 
record, the examiner should provide an 
opinion as to the medical probabilities 
that the veteran has glaucoma that had 
its onset, or is related to, her period 
of active military service.  The 
veteran's statements concerning in-
service exposure to sand, dust, and oil 
fumes should be addressed.

The examiner should also provide an 
opinion as to the medical probabilities 
that the veteran has glaucoma that 


was caused or made chronically worse by 
her fibromyalgia.  The examiner must 
provide the complete rationale for the 
conclusion reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect her claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and her representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

